Exhibit 10.1 Asset Purchase Agreement dated July 25, 2012 between Premier
Holding Corp. and Active ES Lighting Controls, Inc.

 

 

 

 

ASSET PURCHASE AGREEMENT

 

by and between

 

PREMIER HOLDING CORP.

A Nevada corporation

 

And

 

ACTIVE ES LIGHTING CONTROLS, INC.

A California corporation

 

 



 

 

 

Effective: July 25, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 
 

TABLE OF CONTENTS

 

Page

 

1. Definitions 1

2. The Transaction. 1

(a) Purchase and Sale of Assets 1

(b) Assumption of Liabilities 1

(c) Consideration for the Acquired Assets 1

(d) Other Covenants of Buyer 1

3. The Closing 2

(a) Deliveries at Closing 2

(b) Conditions to Closing of Buyer 3

(c) Conditions to Closing of Seller 4

4. Representations and Warranties of Seller and the Shareholders 4

(a) Organization of Seller 4

(b) Authorization of Transaction 4

(c) Noncontravention 4

(d) No Restrictions 5

(e) The Acquired Assets 5

(f) Events Subsequent to Completion of Due Diligence 6

(g) Legal Compliance 6

(h) Litigation 6

(i) Own Account 6

(j) Seller Status 6

(k) Experience of Seller 6

(l) General Solicitation 7

(m) Certain Transactions and Confidentiality 7

(n) Speculative Nature of Investment 7

(o) Disclosure 7

5. Representations and Warranties of Buyer 7

(a) Organization of Buyer 7

(b) Authorization of Transaction 7

(c) Noncontravention 8

6. Additional Covenants and Agreements 8

    (a) Pre-Closing 8

    (b) Bulk Sale Compliance 8

    (c) Termination of Reseller Agreements 8

    (d) Further Assurance 9

    (e) Press Release and Public Announcements 9

    (f) Transaction Expenses 9

    (g) Transfer Taxes 9

    (h) Confidentiality 9

    (i) Noncompetition 10

     (j) Covenant Not to Use Names 10

    (k) Covenants Regarding the Shares 10

7. Indemnification 11

(a) Survival of Representations, Warranties, Covenants and Agreements 12

(b) Indemnification by Seller and the Shareholders 12

(c) Indemnification by Buyer 12

(d) Special Definitions 12

(e) Limitations 12

(f) Procedures for Third-Party Claims 13

(g) Procedures for Inter-Party Claims 13

(h) Payment of Damages 14

(i) Other Indemnification Provisions 14

8. Reserved 14

9. Miscellaneous 15

(a) No Third-Party Beneficiaries 15

(b) Remedies 15

(c) Entire Agreement 15

(d) Successors and Assignment 15

(e) Counterparts 15

(f) Notices 15

(g) Governing Law 16

(h) Amendments and Waivers 16

(i) Severability 16

(j) Incorporation of Schedules and Exhibits 16

(k) Construction 16

 

Schedule 1 – Definitions

Schedule 2(a) – Acquired Assets

Schedule 2(b) – Assumed Liabilities

Schedule 2(d)(i) – Earn-Out Calculations

Schedule 2(e) – The Seiler Inventory and Pricing

 

Exhibit A – Form of Consulting Agreement

Exhibit B – Form of Bill of Sale and Assignment and Assumption Agreement

Exhibit C – Form of Intellectual Property Assignment Agreement

Exhibit D – Form of Domain Name Assignment

 

Disclosure Schedule

 

 
 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is made and entered into
effective as of July 25, 2012, by and between Premier Holding Corp., a Nevada
corporation (“Buyer”), on the one hand, and Active ES Lighting Controls, Inc., a
California corporation (“Seller”), and the undersigned shareholders of Seller
(each a “Shareholder” and collectively the “Shareholders”), on the other hand.
Each of the above referenced parties is sometimes herein referred to
individually as a “Party” and collectively as the “Parties.”

 

This Agreement contemplates a transaction in which Buyer will purchase certain
of the assets (and assume certain of the liabilities) of Seller’s lighting
controls business in exchange for the consideration and other covenants set
forth herein (the “Transaction”).

 

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

 

1.                  Definitions. See Schedule 1 attached hereto for definitions
of terms not defined elsewhere in this Agreement.

 

2.                  The Transaction.

 

(a)                Purchase and Sale of Assets. On and subject to the terms and
conditions of this Agreement, Buyer shall, on the Closing Date (as hereinafter
defined), purchase from Seller, and Seller shall sell, convey, transfer and
deliver to Buyer, all right, title and interest in and to the Acquired Assets
(as defined in Schedule 2(a)), free and clear of any lien, mortgage, pledge,
claim, security interest, imperfection in title or other third party right or
interest of any kind whatsoever.

 

(b)                Assumption of Liabilities. On and subject to the terms and
conditions of this Agreement, Buyer shall, as of the Closing Date, assume and
become responsible for the Assumed Liabilities (as defined in Schedule 2(b)).
Buyer shall not assume any responsibility whatsoever with respect to any other
obligation or liability of Seller not included within the Assumed Liabilities.

 

(c)                Consideration for the Acquired Assets. As consideration for
the Acquired Assets, Buyer agrees to pay Seller as follows (the
“Consideration”):

 

(i)                  At Closing (as hereinafter defined), Buyer agrees to pay
Seller the following:

 

(A)              Thirty Thousand Dollars ($30,000) in cash (the “Closing Cash
Consideration”); and

 

(B)              750,000 shares of Buyer’s common stock (the “Share
Consideration”), par value $0.0001 per share (the “Common Stock”).

 

(ii)                Subsequent to the Closing, Buyer agrees to pay Seller the
following:

 

(A)              Fifteen Thousand Dollars ($15,000) in cash on or before
December 31, 2012 (the “Post-Closing Cash Consideration”);

 

(d)                Other Covenants of Buyer. In addition to the foregoing, Buyer
agrees:

 

(i)                  To pay Seller the Earn-Out as described in Schedule
2(d)(i);

 

(ii)                To enter, on the Closing Date, into a consulting agreement
with Larry Young in the form of Exhibit A attached hereto (the “Consulting
Agreement”); and



(iii)               That during the 12 months immediately following the date on
which the Share Consideration may first be sold without volume or manner of sale
restrictions pursuant to Rule 144 (the “Contingent Period”), Seller may be
issued up to 875,000 shares of Common Stock as follows (the “Contingent Share
Consideration,” and collectively with the Share Consideration, the “Shares”):

 

(A)              175,000 shares of Common Stock if the VWAP is below $2.00 for
30 consecutive Trading Days during the Contingent Period;

 

(B)              175,000 shares of Common Stock if the VWAP is below $1.00 for
60 consecutive Trading Days during the Contingent Period;

 

(C)              An additional 175,000 shares of Common Stock if the VWAP is
below $0.80 for 60 consecutive Trading Days during the Contingent Period;

 

(D)              An additional 175,000 shares of Common Stock if the VWAP is
below $0.60 for 60 consecutive Trading Days during the Contingent Period; and

 

(E)               An additional 175,000 shares of Common Stock if the VWAP is
below $0.40 for 60 consecutive Trading Days during the Contingent Period.

 

(iv)              To use commercially reasonable efforts to fulfill future
sales, if any, to Buyer’s customers with the items listed on Schedule 2(e) (the
“Seiler Inventory”) on the prices listed thereon; provided, however, that Buyer
shall have no obligations to market or promote the Seiler Inventory to Buyer’s
customers, and Buyer reserves the absolute discretion to determine whether any
of the Seiler Inventory or any other comparable and competing product more
appropriately meets the requirements of Buyer’s customers.

 

3.                  The Closing. The closing of the Transaction (the “Closing”)
shall take place remotely via the exchange of documents and signatures,
coordinated from the offices of LKP Global Law, LLP, 1901 Avenue of the Stars,
Suite 480, Los Angeles, California 90067, commencing at 2:00 p.m. local time on
July 25, 2012, or such other date or time as the Parties may mutually determine
(the “Closing Date”). The Closing will be effective as of 7:15 p.m. Pacific Time
on the Closing Date.

 

(a)                Deliveries at Closing.

 

(i)                  Seller Deliveries. At the Closing, Seller shall deliver, or
cause to be delivered, each of the following (the “Seller Closing
Deliverables”):

 

(A)              A Bill of Sale and Assignment and Assumption Agreement executed
by Seller in the form attached hereto as Exhibit B;

 

(B)              An Intellectual Property Assignment executed by Seller in the
form attached hereto as Exhibit C;

 

(C)              A Domain Name Assignment executed by Seller in the form
attached hereto as Exhibit D;

 

 

(D)              Certified copies of the resolutions of Seller’s board of
directors (the “Seller Board”) and, if necessary, the Shareholders, evidencing
the approval and authorization of the transactions contemplated hereby;

 

(E)               A certificate signed by an officer of Seller as required in
Section 3(b)(vi) below;

 

(F)               All other endorsements, instruments or documents necessary or
appropriate to carry out the transactions contemplated hereby.

 

(ii)                Buyer Deliveries. At the Closing, Buyer shall deliver, or
cause to be delivered, each of the following (the “Buyer Closing Deliverables”):

 

(A)              The certificate representing the Share Consideration issued to
Seller;

 

(B)              The Consulting Agreement executed by Buyer;

 

(C)              A certified copy of the resolutions of Buyer’s board of
directors (the “Buyer Board”) evidencing the approval and authorization of the
transactions contemplated hereby; and

 

(D)              All other endorsements, instruments or documents necessary or
appropriate to carry out the transactions contemplated hereby.

 

(b)                Conditions to Closing of Buyer. The obligation of Buyer to
consummate the transactions contemplated herein is subject the satisfaction of
the following conditions:

 

(i)                  The representations and warranties of Seller and the
Shareholders set forth herein shall be true and correct in all material respects
at and as of the Closing Date;

 

(ii)                Seller shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by Seller on or before the Closing;

 

(iii)               Seller shall have delivered to Buyer at the Closing all of
Seller Closing Deliverables;

 

(iv)              Seller shall have (A) obtained and delivered to Buyer the
consents, approvals and waivers from any Person necessary to consummate the
Transaction in accordance with the Agreement, all of which are set forth on
Schedule 3(b)(iv), which such consents, approvals and waivers shall be effective
at the Closing, and (B) provided notices (and delivered evidence of such notices
to Buyer) of the Transaction to any Person, including any Governmental
Authority, as required under any contract to which Seller is bound as set forth
on Schedule 3(b)(iv);

 

(v)                No action, suit or proceeding shall have been pending before
any court or other authority wherein an unfavorable judgment, order, decree or
ruling would (A) prevent consummation of the Transaction, (B) cause the
Transaction to be rescinded following consummation or (C) affect adversely the
right of Buyer to own or use the Acquired Assets;

 

(vi)              An officer of Seller shall have delivered to Buyer at the
Closing a certificate certifying the authenticity, accuracy and completeness of
(i) Seller’s articles of incorporation and bylaws; and (ii) resolutions of the
Board approving the Transaction and the Transaction Documents.

 

(vii)             As of and including the Closing, there is no condition, event
or change that has resulted in, or is reasonably expected to have, a Material
Adverse Effect; and

 

(viii)           Seller and the Shareholders, as applicable, shall have executed
and delivered to Buyer any other documents or instruments reasonably requested
by Buyer.

 

(c)                Conditions to Closing of Seller. The obligation of Seller to
consummate the transactions contemplated herein is subject the satisfaction of
the following conditions:

 

(i)                  The representations and warranties of Buyer set forth
herein shall be true and correct in all material respects at and as of the
Closing Date;

 

(ii)                Buyer shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by Buyer on or before the Closing;

 

(iii)               Buyer shall have delivered to Seller at the Closing all of
Buyer Closing Deliverables; and

 

(iv)              Buyer shall have obtained all consents, approvals and waivers
from any Person or Governmental Authority, necessary to consummate the
Transaction in accordance with this Agreement, all of which are set forth on
Schedule 3(c)(iv), which such consents, approvals and waivers shall be effective
at the Closing.

 

4.                  Representations and Warranties of Seller and the
Shareholders. Seller and each of the Shareholders, jointly and severally,
represent and warrant to Buyer that the statements contained in this Section 4
are correct and complete as of the date hereof and will be correct and complete
as of the Closing Date (other than such representations and warranties that are
expressly made as of another date, in which case such representations and
warranties are true and correct as of such other specified date), except as set
forth in the disclosure schedule accompanying this Agreement (the “Disclosure
Schedule”).

 

(a)                Organization of Seller. Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
California.

 

(b)                Authorization of Transaction. Seller has full right, power
and authority to execute and deliver the Transaction Documents to which it is a
party and to perform its obligations thereunder. Seller Board has (a) determined
that the Transaction is in the best interests of Seller and the Shareholders,
and (b) authorized and approved the Transaction Documents to which Seller is a
party, the execution and delivery by Seller of such Transaction Documents, and
the performance by Seller of its obligations thereunder. The Transaction
Documents to which Seller is a party have been duly executed and delivered by
Seller and, assuming due authorization, execution and delivery by the other
parties thereto, constitute the legal, valid and binding obligations of Seller,
enforceable in accordance with their respective terms and conditions (except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equitable principles).

 

(c)                Noncontravention. Neither the execution and the delivery by
Seller of the Transaction Documents, nor the consummation of the Transaction,
(a) violates or conflicts with any provisions of the articles of incorporation,
bylaws or any other governing agreements or instruments of Seller, (b) violates
or conflicts with any Law or order to which Seller is subject, or (c) violates,
conflicts with or results in a breach of any provision of, constitutes a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, results in acceleration of, creates in any Person the right to
accelerate, terminate, modify or cancel, require any notice under, or results in
the imposition or creation of a Lien upon or with respect to any of the Acquired
Assets. No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, or notice to, any Governmental
Authority or Person is required to be obtained or made by or on behalf of Seller
in connection with the execution, delivery and performance of the Transaction
Documents or the consummation of the Transaction.

 

(d)                No Restrictions. There is no suit, action, claim (or to the
Knowledge of Seller, any investigation or inquiry) by any Governmental
Authority, and no legal, administrative, or arbitration proceeding pending or,
to the Knowledge of Seller, threatened against Seller or any Acquired Assets,
with respect to the execution, delivery and performance of the Transaction
Documents or the transactions contemplated thereby.

 

(e)                The Acquired Assets.

 

(i)                  Schedule 2(a) sets forth all registrations, applications,
renewals, extensions and continuations made by Seller anywhere in the world of
the Acquired Assets. Seller owns all right, title and interest in or to, or has
sufficient rights to use, the Acquired Assets free and clear of all Liens.
Immediately subsequent to the Closing, the Acquired Assets will be owned by or
available for use by Buyer on terms and conditions identical to those under
which Seller owned or used Acquired Assets immediately prior to the Closing
(assuming compliance with any required consents and notices in connection with
the transaction contemplated by this Agreement). Seller’s rights in the Acquired
Assets are valid, enforceable and duly maintained, in full force and effect, and
have not been cancelled, expired or abandoned; provided, however, Seller makes
no representations or warranties with regard to any patent rights outside of the
United States that are included in the Acquired Assets. Seller is not obligated
to pay any royalties and/or fees to any Person with respect to any of the
Acquired Assets.

 

(ii)                Seller has not sent to any Person or otherwise communicated
to any Person any charge, complaint, claim, demand or notice asserting that such
Person has infringed, misappropriated, diluted or acted in conflict with any of
the Acquired Assets or that such other Person has conducted any acts of unfair
competition, nor is any such infringement, misappropriation, dilution, conflict
or act of unfair competition occurring or, to the Knowledge of Seller,
threatened.

 

(iii)               Seller has not received, and has no Knowledge of, any
allegations, assertions or suggestions of, any charge, complaint, claim, demand
or notice (including any offers to take a license) that any of the Acquired
Assets has infringed, misappropriated, diluted or acted in conflict with any
third party Intellectual Property Right, or that Seller has conducted any acts
of unfair competition or other legal wrong against any third party, or that any
of the Acquired Assets is invalid or unenforceable.

 

(iv)              There has not been, and Seller has no Knowledge of, any
unauthorized use, disclosure, infringement, misappropriation or dilution of any
of the Acquired Assets by any Person, including by any employee or former
employee of Seller. Seller has not licensed or otherwise provided permission to
use any of the Acquired Assets to any third party Person, and there are no
royalties, fees or other payments or compensation payable to Seller by any
Person by reason of Seller’s ownership, use, sale or disposition of the Acquired
Assets.

 

(v)                Seller has not infringed, misappropriated, diluted or
conflicted with any third party Intellectual Property Right. The conduct of the
business of Seller as presently conducted or as presently proposed to be
conducted through the Closing Date does not or will not infringe,
misappropriate, dilute or conflict with, any third party Intellectual Property
Right. There are no facts that indicate the likelihood of any of the foregoing.
Seller has not engaged in any acts of unfair competition, including without
limitation unlawful, unfair or fraudulent business practices and unfair,
deceptive, untrue or misleading advertising.

 

(vi)              Seller is the owner or assignee by operation of law of any of
the Acquired Assets created by its current and former employees within the scope
of his or her employment, and all such employees have executed confidentiality
or invention assignment agreements. No current or former officer, employee and
consultant of Seller has any claim or right to any of the Acquired Assets.

 

(f)                 Events Subsequent to Completion of Due Diligence. Since
Buyer’s completion of its due diligence of Seller on July 24, 2012, Seller has
not:

 

(i)                  Entered into any new material agreement, contract, lease,
or license affecting the Acquired Assets;

 

(ii)                Imposed any Lien upon the Acquired Assets; or

 

(iii)               Committed to any of the foregoing.

 

(g)                Legal Compliance. Seller has complied with all applicable
laws (including rules, regulations, codes, plans, injunctions, judgments,
orders, decrees, rulings, and charges there under) of federal, state, local, and
foreign governments (and all agencies thereof) relating to the Acquired Assets,
and no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, demand, or notice has been filed or commenced against it alleging any
failure so to comply.

 

(h)                Litigation. Seller (with respect to the Acquired Assets or
the Assumed Liabilities) is not (i) subject to any outstanding injunction,
judgment, order, decree, ruling, or charge, or (ii) a party or, to the Knowledge
of Seller, threatened to be made a party, to any action, suit, proceeding,
hearing, or investigation of, in, or before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any arbitrator.

 

(i)                  Own Account.  Seller understands that the Shares, when
issued, are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Shares as principal for its own account and not with a view to or for
distributing or reselling the Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of the Shares in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of the Shares in violation of the Securities Act or any applicable
state securities law (this representation and warranty not limiting Seller’s
right to sell the Shares in compliance with applicable federal and state
securities laws). Seller is acquiring the Shares in the ordinary course of its
business.

 

(j)                  Seller Status.  At the time Seller was offered the Shares,
it was, and as of the date hereof it is, it will be either: (i) an “accredited
investor” as defined in Rule 501 under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act. 
Seller is not required to be registered as a broker-dealer under Section 15 of
the Exchange Act.

 

(k)                Experience of Seller.  Seller, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, or has so evaluated the
merits and risks of such investment.  Seller is able to bear the economic risk
of an investment in the Shares and, at the present time, is able to afford a
complete loss of such investment. Seller understands that an active public
market for the Common Stock may not exist or continue to exist.  Seller, its
advisers, if any, and designated representatives, if any, have received and
reviewed information about and have had an opportunity to discuss Buyer’s
business, management and financial affairs with its management.  Seller
understands that any projections are based on assumptions, which may or may not
be correct, and that actual results are likely to differ, possibly materially,
from the projections, and that projections of early stage companies, such as
Buyer, are rarely realized. The results of Buyer’s operations are be subject to
numerous factors beyond Buyer’s control, and which may not have been taken into
account in the development of any projections provided to Seller. Seller
understands and represents that it is acquiring the Shares notwithstanding the
fact that Buyer may disclose in the future certain material information Seller
has not received.

 

(l)                  General Solicitation.  Seller is not acquiring the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(m)              Certain Transactions and Confidentiality.  Other than
consummating the Transaction or other transactions which are contemporaneous
with the Closing under this Agreement, Seller has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
Seller, executed any purchases or sales, including Short Sales, of Buyer’s
securities during the period commencing as of the time that Seller first
received a term sheet (written or oral) from Buyer or any other Person
representing Buyer setting forth the material terms of the Transaction and
ending immediately prior to the execution hereof.  Other than to other Persons
party to this Agreement and as necessary in connection with the transactions
being completed contemporaneously with the Closing under this Agreement, Seller
has maintained the confidentiality of all disclosures made to it in connection
with the Transaction (including the existence and terms of the Transaction).

 

(n)                Speculative Nature of Investment.  Seller or its duly
authorized representative realizes that because of the inherently speculative
nature of businesses of the kind conducted and contemplated by Buyer, Buyer’s
financial results may be expected to fluctuate from month to month and from
period to period and will, generally, involve a high degree of financial and
market risk that could result in substantial or, at times, even total losses for
investors in Buyer’s securities.

 

(o)                Disclosure. The representations and warranties contained in
this Section 4 do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and
information contained in this Section 4 not misleading.

 

5.                  Representations and Warranties of Buyer. Buyer represents
and warrants to Seller that the statements contained in this Section 5 are
correct and complete as of the date hereof and will be correct and complete as
of the Closing Date, except as set forth in the Disclosure Schedule.

 

(a)                Organization of Buyer. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.
Buyer has full corporate power and authority to own its property and to carry on
its business as and in the places where such property is now owned or operated
or such business is now being conducted.

 

(b)                Authorization of Transaction. Buyer has full right, power and
authority to execute and deliver the Transaction Documents to which it is a
party and to perform its obligations thereunder. Buyer Board has (a) determined
that the Transaction is in the best interests of Buyer and its shareholders, and
(b) authorized and approved the Transaction Documents to which Buyer is a party,
the execution and delivery by Buyer of such Transaction Documents, and the
performance by Buyer of its obligations thereunder. The Transaction Documents to
which Buyer is a party have been duly executed and delivered by Buyer and,
assuming due authorization, execution and delivery by the other parties thereto,
constitute the legal, valid and binding obligations of Buyer, enforceable in
accordance with their respective terms and conditions (except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equitable principles).

 

(c)                Noncontravention. Neither the execution and the delivery by
Buyer of the Transaction Documents, nor the consummation of the Transaction, (a)
violates or conflicts with any provisions of the articles of incorporation,
bylaws or any other governing agreements or instruments of Buyer or (b) violates
or conflicts with any Law or order to which Buyer is subject. Except as set
forth on Schedule 5(c), no consent, approval, license, permit, order or
authorization of, or registration, declaration or filing with, or notice to, any
Governmental Authority or Person is required to be obtained or made by or on
behalf of Seller in connection with the execution, delivery and performance of
the Transaction Documents or the consummation of the Transaction.

 

6.                  Additional Covenants and Agreements.

 

(a)                Pre-Closing. With respect to the period between the execution
of this Agreement and the Closing, Seller shall:

 

(i)                  Use its best efforts to take all action and to do all
things necessary in order to consummate and make effective the transactions
contemplated by the Transaction Documents. Without limiting the generality of
the foregoing, Seller shall not take any steps to solicit or arrange a sale of
the Acquired Assets to anyone but Buyer, nor engage in any practice, take any
action, or enter into any transaction to the contrary or to the detriments of
the Acquired Assets, and shall use its best efforts to keep the Acquired Assets
intact; and

 

(ii)                Upon prior notice by Buyer, permit representatives of Buyer
to have full access to all premises, properties, personnel, books, records,
contracts and documents of or pertaining to the Acquired Assets.

 

(b)                Bulk Sale Compliance. Within seven (7) days after the
Closing, Seller shall furnish to Buyer an opinion from Seller’s counsel
regarding whether or not the transactions contemplated by this Agreement are in
compliance with applicable “bulk sale” laws (the “Opinion”). If the Opinion is
that such applicable “bulk sale” laws have not been complied with, Seller, in
addition to indemnifying Buyer pursuant to Section 7 hereof, shall take any such
action necessary to comply with such “bulk sale” laws within thirty (30) days
from the date of the Opinion.

 

(c)                Termination of Reseller Agreements. Within seven (7) days
after the Closing, Seller shall initiate the termination of the following
agreements (each a “Reseller Agreement,” and the counterparty of each such
agreement a “Reseller”) in accordance with the terms therein:

 

(i)Non-exclusive Reseller Agreement dated as of July 27, 2011, by and between
Seller and M-Power, LLC, a Nevada limited liability company;

 

(ii)Non-exclusive Reseller Agreement dated as of January 23, 2012, by and
between Seller and Energy Edge Technologies Corporation, a New Jersey
corporation;

 

(iii)Non-exclusive Reseller Agreement dated as of April 23, 2012, by and between
Seller and Muni-Fed Energy, LLC, a Delaware limited liability company; and

 

(iv)Distribution Agreement, dated in or about the first quarter of 2009, by and
between Seller and Xtek Pty. LTD Australia, an Australia company;

 

Provided; however, that Buyer shall use commercially reasonable efforts to
negotiate and enter into agreement with each Reseller to be effectuated upon the
termination of such Reseller’s Reseller Agreement; and provided further, that
during the pendency of termination, Seller shall direct any Reseller desiring to
issue a purchase order under such Reseller’s Reseller Agreement to issue such
purchase order with Buyer, which purchase order Buyer shall fulfill in
accordance with the terms of such Reseller’s Reseller Agreement, and Seller
shall be compensated for any such purchase order in accordance with Section 1(c)
of Schedule 2(d)(i) hereof.

 

(d)                Further Assurance. In case at any time after the Closing any
further action is necessary to carry out the purposes of this Agreement, each of
the Parties shall take such further action (including the execution and delivery
of such further instruments and documents) as the other Party reasonably may
request, all at the sole cost and expense of the requesting Party. In this
connection, Buyer shall be entitled to possession of all documents, books,
records, agreements, and data of any sort which relate to the Acquired Assets
and Seller shall give to Buyer and its representatives full access during normal
business hours and upon reasonable notice, to all such documents, books,
records, agreements and data.

 

(e)                Press Release and Public Announcements. No Party shall issue
any press release or public announcement relating to the subject matter of this
Agreement prior to Closing without the prior written approval of the other
Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law (in which case the
disclosing Party will use its reasonable best efforts to advise the other Party
prior to making the disclosure).

 

(f)                 Transaction Expenses. Each of the Parties will bear its own
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby.

 

(g)                Transfer Taxes. All transfer, documentary, sales, use,
transaction privilege, stamp, registration and other such Taxes and fees
(including any penalties and interest) incurred in connection with this
Agreement (collectively, “Transfer Taxes”), if any, shall be borne by Seller and
shall be paid by Seller when due. Seller, at Seller’s expense, shall file all
necessary tax returns and other documentation with respect to all such Transfer
Taxes. Seller shall provide Buyer with evidence satisfactory to Buyer that such
Transfer Taxes have been paid by Seller.

 

(h)                Confidentiality. Seller and each Shareholder will keep secret
all Confidential Information of Buyer and its Affiliates and will not disclose
or disseminate the Confidential Information to any Person, or otherwise use the
Confidential Information, except with Buyer’s prior written consent. At any time
after a Shareholder no longer has an employment, consulting, equity holder or
creditor relationship with Seller, Seller may request and such Shareholder will
deliver promptly to Seller, all non-public memoranda, notes, records, reports
and other documents (and all copies thereof, in whatever form, whether tangible
or electronically stored) in his, her or its control relating to Buyer and the
Acquired Assets, which the Shareholder obtained from Buyer or Seller while
associated with Buyer or Seller or otherwise serving or acting on behalf of
Buyer or Seller. Seller and the Shareholders’ obligations hereunder regarding
Confidential Information shall remain in effect forever; provided that such
information may be disclosed if (i) it becomes known to and available for use by
the public other than as a result of Seller or a Shareholder’s acts or omissions
to act, and (ii) is required to be disclosed pursuant to any applicable law or
court order (provided that Seller and/or the Shareholder shall give prompt
advance written notice of such requirement to Buyer to enable Buyer to seek an
appropriate protective order or confidential treatment).

 

(i)                  Noncompetition. As an inducement for Buyer to enter into
this Agreement, Seller and each Shareholder, for a period of ten (10) year after
the Closing, shall not, directly or indirectly:

 

(i)                  Either for themselves or any other Person, (A) employ, or
otherwise engage as an employee, independent contractor, or otherwise, any
employee of Buyer, or (B) induce or attempt to induce any customer, supplier,
licensee, or business relation of Buyer to cease doing business with Buyer, or
in any way interfere with the relationship between Buyer and any customer,
supplier, licensee, or business relation of Buyer; or

 

(ii)                Either for themselves or any other Person, solicit the
business of any Person known to be a customer of Buyer, whether or not any of
them had personal contact with such Person.

 

In the event of a breach by Seller or any Shareholder of any covenant set forth
in this Section 6(h), the term of such covenant shall be extended by the period
of the duration of such breach.

 

(j)                  Covenant Not to Use Name. After the Closing, Seller shall
immediately cease using the trademarks included in Schedule 2(a) or any
confusingly similar variations thereof as a trademark, service mark, trade name,
corporate name, logo, slogan, website and Internet domain name for purposes of
conducting or transaction any business; provided, however, for a period of
twenty four (24) months, Seller may continue to use its corporate name, ACTIVE
ES LIGHTING CONTROLS, INC., only as a trade name in connection with the
collection and receipt of Buyer’s accounts receivable, and payment of Buyer’s
accounts payable, outstanding as of the Closing Date, and not in connection with
the manufacture, sale, or distribution of any products or services.

 

(k)                Covenants Regarding the Shares.

 

(i)                  Transfer Restrictions.

 

(A)              The Shares are “restricted” securities, as defined in Rule 144,
and may only be disposed of in compliance with state and federal securities
laws.  In connection with any transfer of Shares, other than pursuant to an
effective registration statement or Rule 144, to the Company or to an Affiliate
of Seller, Buyer may require the transferor thereof to provide to Buyer an
opinion of counsel selected by the transferor and reasonably acceptable to
Buyer, the form and substance of which opinion shall be reasonably satisfactory
to Buyer, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act, and Buyer shall authorize its
transfer agent to rely on such opinion of counsel.  In the event of a transfer
of the Shares in a transaction whereby the Shares are restricted securities in
the hands of the transferee, the transferee shall agree in writing to be bound
by this Sections 6(k)(i).

 

(B)              Seller agrees to the imprinting, so long as is required by this
Section 6(k)(i), of a legend on any of the Shares substantially in the following
form:

 

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF AT ANY TIME IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT. 

 

(C)              Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 6(k)(i)(B) hereof), (i) in connection
with a sale pursuant to an effective registration statement covering the resale
of the Shares, (ii) following any sale of the Shares pursuant to Rule 144, or
(iii) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Securities and Exchange Commission).  Buyer agrees that at such
time as such legend is no longer required under this Section 6(k)(i)(C), it
will, provided that the seller and the purchaser have provided all customary
information and documents reasonably requested by such counsel to comply with
the applicable terms of the Securities Act and/or Rule 144 (as the case may be),
following the delivery by Seller to Buyer or its transfer agent of a certificate
representing the Shares issued with a restrictive legend, deliver or cause to be
delivered to Seller a certificate representing such Shares that is free from all
restrictive and other legends.    

 

(D)              Seller agrees with Buyer that Seller will sell the Shares
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and acknowledges that the removal of the restrictive legend from
certificates representing Shares as set forth in this Section 6(k)(i)(D) is
predicated upon Buyer’s reliance upon this understanding.

 

(ii)                Non-Public Information.  Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, Buyer covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide Seller or its agents or counsel with any
information that Buyer believes constitutes material non-public information,
unless prior thereto such Seller shall have entered into a written agreement
with Buyer regarding the confidentiality and use of such information.  Buyer
understands and confirms that Seller shall be relying on the foregoing covenant
in effecting transactions in securities of Buyer.

 

(iii)               Certain Transactions and Confidentiality. Seller represents
and covenants that neither it, nor any Affiliate acting on its behalf or
pursuant to any understanding with it has since becoming aware of the
Transaction, nor will, execute any purchases or sales, including Short Sales, of
any of Buyer’s securities during the period commencing with the execution of
this Agreement and ending at such time that the transactions contemplated by
this Agreement are first publicly announced pursuant to a press release or a
Current Report on Form 8-K. Seller covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by Buyer
pursuant thereto, Seller will maintain the confidentiality of the existence and
terms of this Transaction and the Confidential Information included in the
Transaction Documents and the Disclosure Schedules.

 

(iv)              Form D; Blue Sky Filings.  Buyer agrees to timely file a Form
D with respect to the Shares as required under Regulation D promulgated under
the Securities Act. Prior to filing, Buyer shall provide a copy of the Form D to
counsel to Seller. Buyer shall make such state securities or blue sky filings as
may be necessary in connection with the issuance of the Shares to Seller.

 

7.                  Indemnification.

 

(a)                Survival of Representations, Warranties, Covenants and
Agreements. Unless otherwise provided, all of the representations, warranties,
covenants and agreements contained in this Agreement shall survive the execution
and delivery of this Agreement and the consummation of the Transaction and shall
continue in full force and effect until the date that is sixty (60) months from
the Closing Date. Notwithstanding the foregoing, (i) any representation or
warranty that would otherwise terminate in accordance with the immediately
preceding sentence shall survive and continue in full force and effect if a
notice shall have been timely given under Section 7(g) or Section 7(h) (as
applicable) on or prior to such termination date, until the related claim for
indemnification has been satisfied or otherwise resolved as provided in this
Section 7, (ii) the obligations of Seller and the Shareholders to indemnify and
hold harmless any Buyer Indemnified Party for any claims (A) arising from breach
by Seller of any covenants set forth herein, and (B) based on fraud or
intentional misconduct by Seller or the Shareholders (the “Seller Misconduct
Claims”), and (iii) the obligations of Buyer to indemnify and hold harmless any
Seller Indemnified Party for any claims (A) arising from breach by Buyer of any
covenants set forth herein, and (B) based on fraud or intentional misconduct by
Buyer (the “Buyer Misconduct Claims”), shall not terminate.

 

(b)                Indemnification by Seller and the Shareholders. Seller and
the Shareholders, jointly and severally, shall indemnify and hold harmless Buyer
and its Affiliates, officers, directors, managers, equity holders, parents,
subsidiaries, partners, employees, agents and representatives, and any Person
claiming by or through any of them (each, a “Buyer Indemnified Party”), against
and in respect of any and all claims, costs, expenses, damages, liabilities,
losses or deficiencies (including reasonable attorneys’ fees and other costs and
expenses incident to any suit, action or proceeding) (“Damages”) arising out of,
resulting from, or incurred in connection with: (a) any inaccuracy or breach in
any representation or warranty made by Seller or any Shareholder in this
Agreement or in any other Transaction Document or certificate delivered pursuant
hereto; (b) the breach by Seller or any Shareholder of any covenant or agreement
to be performed by it or them hereunder; (c) any Seller Misconduct Claims, (d)
Seller’s expenses in connection with the Transaction, (e) any litigation or
other legal proceeding of any nature against Seller in connection with or
arising from or related to any Acquired Assets commenced, or filed in respect of
claims arising or accruing, prior to the Closing Date, and (f) any claims or
Damages arising from any violation of applicable “bulk sale” laws.

 

(c)                Indemnification by Buyer. Subject to the other provisions in
this Section 7, Buyer shall indemnify and hold harmless Seller and its
Affiliates, employees, agents and representatives, and any Person claiming by or
through any of them (each, a “Seller Indemnified Party”), against and in respect
of any and all Damages arising out of, resulting from, or incurred in connection
with: (a) any inaccuracy or breach of any representation or warranty made by
Buyer in this Agreement or in any Transaction Document or certificate delivered
pursuant hereto; (b) the breach by Buyer of any covenant or agreement to be
performed by it hereunder, (c) any Buyer Misconduct Claims, (d) Buyer’s expenses
in connection with the Transaction, and (e) the use of the Acquired Assets by
Buyer after the Closing, except to the extent that any claim is generated by a
business practice of Seller that was created or occurred prior to Closing.

 

(d)                Special Definitions. Any Person providing indemnification
pursuant to the provisions of this Section 7 is hereinafter referred to as an
“Indemnifying Party.” A Seller Indemnified Party or a Buyer Indemnified Party,
as applicable, is hereinafter referred to as an “Indemnified Party.”

 

(e)                Limitations. Except with respect to claims for equitable
relief, including specific performance, made with respect to breaches of any
covenant or agreement contained in this Agreement or a Transaction Document, or
claims arising out of fraud or intentional misrepresentation, the rights of the
Indemnified Parties under this Section 7 shall be the sole and exclusive
remedies of the Indemnified Parties with respect to claims covered by Section
7(b) or Section 7(c) or otherwise relating to the transactions that are the
subject of this Agreement.

 

(f)                 Procedures for Third-Party Claims. In the case of any claim
for indemnification arising from a claim of a third party which claim results in
a payment to such third party (a “Third-Party Claim”), an Indemnified Party
shall give prompt written notice to the Indemnifying Party of any claim or
demand for which such Indemnified Party has knowledge and as to which it may
request indemnification hereunder (provided, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless, and then solely to the
extent, the Indemnifying Party is prejudiced thereby). Except as otherwise
provided herein, the Indemnifying Party shall have the right to defend and to
direct the defense against any such Third-Party Claim, in its name or in the
name of the Indemnified Party, as the case may be, at the expense of the
Indemnifying Party, and with counsel selected by the Indemnifying Party;
provided, however, that the Indemnifying Party shall not be entitled to assume
the defense or control of a Third-Party Claim and shall pay the fees and
expenses of counsel retained by the Indemnified Party if (a) the Indemnifying
Party does not acknowledge to the Indemnified Party in writing its obligations
to indemnify the Indemnified Party with respect to all elements of such claim
within thirty (30) days of receipt of written notice of such indemnity claim
from the Indemnified Party, (b) such Third-Party Claim seeks an order,
injunction or other equitable relief against the Indemnified Party, (c) such
Third-Party Claim involves any criminal proceeding, action, indictment,
allegation or investigation against the Indemnified Party, or (d) counsel to the
Indemnified Party shall have reasonably concluded that (i) there is a material
conflict of interest between the Indemnified Party and the Indemnifying Party in
the conduct of the defense of such Third-Party Claim, or (ii) the Indemnified
Party has one or more defenses not available to the Indemnifying Party; provided
further, that in the event any Third-Party Claim is brought or asserted which,
if decided against the Indemnified Party, would not entitle the Indemnified
Party to full indemnity pursuant to this Section 7, for any reason, the
Indemnified Party may elect to participate in a joint defense of such
Third-Party Claim for which the expenses of such joint defense will be shared
equitably by such Parties and the retention of counsel shall be reasonably
satisfactory to both Parties. Notwithstanding anything in this Agreement to the
contrary, the Indemnified Party shall, at the expense of the Indemnifying Party,
cooperate with the Indemnifying Party, and keep the Indemnifying Party fully
informed, in the defense of such Third-Party Claim. The Indemnified Party shall
have the right to participate in the defense of any Third-Party Claim with
counsel employed at its own expense; provided, however, that, in the case of any
Third-Party Claim described in clause (a), (b) or (c) above or as to which the
Indemnifying Party shall not in fact have employed counsel to assume the defense
of such Third-Party Claim, the reasonable fees and disbursements of such counsel
shall be at the expense of the Indemnifying Party. No compromise or settlement
of any Third-Party Claim may be effected by the Indemnifying Party without the
Indemnified Party’s consent (which shall not be unreasonably withheld,
conditioned or delayed) unless (A) there is no finding or admission of any
violation of Law and no effect on any other claims that may be made against such
Indemnified Party or its Affiliates, and (B) each Indemnified Party that is
party to such Third-Party Claim is fully and unconditionally released from
liability with respect to such claim. The Indemnifying Party shall have no
indemnification obligations with respect to any Third-Party Claim which shall be
settled by the Indemnified Party without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

(g)                Procedures for Inter-Party Claims. In the event that an
Indemnified Party determines that it has a claim for Damages against an
Indemnifying Party hereunder other than as a result of a Third-Party Claim (an
“Inter-Party Claim”), the Indemnified Party shall give reasonably prompt written
notice thereof to the Indemnifying Party, specifying the amount of such claim
(to the extent then reasonably determinable by the Indemnified Party) and any
relevant facts and circumstances relating thereto (provided, that no delay on
the part of the Indemnified Party in notifying any Indemnifying Party shall
relieve the Indemnifying Party from any obligation hereunder unless, and then
solely to the extent, the Indemnifying Party is prejudiced thereby). The
Indemnified Party shall provide the Indemnifying Party with reasonable access to
its books and records for the purpose of allowing the Indemnifying Party a
reasonable opportunity to verify any such claim for Damages. The Indemnifying
Party shall notify the Indemnified Party within thirty (30) days following its
receipt of such notice if the Indemnifying Party disputes its liability to the
Indemnified Party under this Section 7. If the Indemnifying Party does not so
notify the Indemnified Party, the claim specified by the Indemnified Party in
such notice shall be conclusively deemed to be a liability of the Indemnifying
Party under this Section 7, and the Indemnifying Party shall pay the amount of
such liability to the Indemnified Party on demand or, in the case of any notice
in which the amount of the claim (or any portion of the claim) is estimated, on
such later date when the amount of such claim (or such portion of such claim) is
finally determined by the Indemnified Party. If the Indemnifying Party has
timely disputed its liability with respect to such claim as provided above, the
Indemnifying Party and the Indemnified Party shall negotiate in good faith to
resolve such dispute. If the Indemnified Party and the Indemnifying Party are
unable to resolve the dispute, then the Indemnified Party may seek any remedy at
Law or in equity to enforce its indemnity claim, in accordance with the terms
and conditions of this Agreement.

 

(h)                Payment of Damages. Promptly and in any event within five (5)
Business Days following the final determination of the amount of any Damages
payable to an Indemnified Party pursuant to this Section 7, the Indemnifying
Party shall pay the Indemnified Party the amount of such Damages in cash.

 

(i)                  Other Indemnification Provisions. Notwithstanding anything
to the contrary in the balance of this Section 7, following the Closing:

 

(v)                The amount of any Damages for which indemnification is
provided under this Agreement shall be net of any amounts (i) actually
recovered, or (ii) which are covered by and are recoverable, on a commercially
reasonable basis, by the Indemnified Party under, insurance policies in effect
and applicable to such Damages or from other third parties; provided, that if
the Indemnified Party submits a claim under applicable insurance policies and
diligently pursues such claim, the Indemnified Party may not receive
indemnification payments from the Indemnifying Party prior to final disposition
of the insurance claims.

 

(vi)              Any payment or indemnity required to be made pursuant to
Section 7(b) or Section 7(c) shall be adjusted to take into account any
reduction in Taxes realized by the Indemnified Party (which term shall, for
purposes of this paragraph, include the ultimate payer of Taxes in the case of
an Indemnified Party that is a branch or disregarded entity or other
pass-through entity for any Tax purpose) as a result of the Damages giving rise
to the payment or indemnity.

 

(vii)             Except with respect to claims relating to fraud and/or
intentional misconduct, each Party agrees it may not seek punitive, exemplary,
special incidental or consequential damages (other than reimbursement of such
damages obtained by a third party) as to any matter under, relating to or
arising out of this Agreement (including seeking damages under any loss of
profit theory or purchase price multiplier calculations).

 

(viii)           Except for such equitable remedies as may be specifically
provided for in this Agreement, the Parties agree that the indemnification
provisions in this Section 7 are intended to constitute the exclusive remedy
following the Closing as to all Damages that either may occur arising from or
relating to the transactions contemplated by this Agreement, and each Party
hereby waives, to the full extent it may do so, any other rights or remedies
that may arise under applicable Law.

 

8.                  Reserved.

 

9.                  Miscellaneous.



(a)                No Third-Party Beneficiaries. This Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.

 

(b)                Remedies. Notwithstanding anything herein to the contrary,
Parties hereby agree that, in the event that any Party violates any provisions
of this Agreement, the remedies at Law available to the other Party may be
inadequate. In such event, the non-breaching Party shall have the right, in
addition to all other rights and remedies they may have, to specific performance
and/or injunctive or other equitable relief (including rights of rescission) to
enforce or prevent any violations by the other Party of this Agreement.

 

(c)                Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement between the Parties and
supersedes any prior understandings, agreements, or representations by or
between the Parties, written or oral, to the extent they related in any way to
the subject matter hereof. Buyer and Seller have not (through any of their
respective agents, representatives or employees) relied upon any representation
from the other Party, other than those representations contained in this
Agreement.

 

(d)                Successors and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Parties; provided, however, that Buyer may (i) assign any
or all of its rights and interests hereunder to any of its subsidiaries and
(ii) designate one or more of such affiliates to perform its obligations
hereunder.

 

(e)                Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

(f)                 Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

 

To Buyer:

 

Premier Holding Corp.

32 Journey, #250

Aliso Viejo, California 92656

Attn: Kevin B. Donovan

 

with copies to (which shall not constitute notice):

 

LKP Global Law, LLP

1901 Avenue of the Stars, Suite 480

Los Angeles, California 90067

Attn: Kevin K. Leung, Esq.

 

To Seller and the Shareholders:

 

Active ES Lighting Controls, Inc.

c/o Lawrence Young

26695 Aracena Drive

Mission Viejo, California 92691

 

with copies to (which shall not constitute notice):

 

David R. Flyer

A Professional Law Corporation

4120 Birch Street, Suite 101

Newport Beach, California 92660

Attn: David R. Flyer, Esq.

 

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above by way of
personal delivery, expedited courier, messenger service, telecopy, telex,
ordinary mail, or electronic mail, but no such notice, request, demand, claim,
or other communication shall be deemed to have been duly given unless and until
it actually is received by the intended recipient. Any Party may change the
address to which notices, requests, demands, claims, and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.

 

(g)                Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of California
without giving effect to any choice or conflict of law provision or rule
(whether of the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of .

 

(h)                Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

(i)                  Severability. Any term or provision of this Agreement that
is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.

 

(j)                  Incorporation of Schedules and Exhibits. The schedules and
exhibits identified in this Agreement are incorporated herein by reference and
made a part hereof.

 

(k)                Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

 

[Remainder of Page Intentionally Left Blank]

 
 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

BUYER: SELLER:

PREMIER HOLDING CORP. ACTIVE ES LIGHTING CONTROLS, INC.

 

 

By: /s/ Kevin B. Donovan                                                 By: /s/
Lawrence Young

Name: Kevin B. Donovan                                                    Name:
Lawrence Young

Title: Chief Executive Officer
                                              Title: President

 

 

SHAREHOLDERS:

 

 

/s/ Lawrence Young

Lawrence Young

 

 

/s/ James Seiler

James Seiler

 

 

/s/ James Archdekin

James Archdekin

 

 

 

 